Defendant-appellant, Timothy A. Bevan, Jr., appeals his conviction of drug abuse, a violation of R.C. 2925.11, raising the following assignments of error: *Page 128 
"1. The trial court erred to the prejudice of the defendant-appellant in overruling his motion to suppress any and all evidence obtained by the Mentor Police Department.
"2. The trial court erred to the prejudice of the defendant-appellant in overruling his motion for a Crim.R. 29 motion for acquittal where his conviction was against the manifest weight of the evidence."
In the first assignment of error, appellant contends the trial court erred in overruling his motion to suppress evidence. Appellant asserts that there was no probable cause or specific articulable facts which would justify a stop and investigation of the vehicle in which he was a passenger.
The search and subsequent arrest of appellant resulted from a traffic stop. The testimony at the suppression hearing established that on June 23, 1989 at approximately 2:00 a.m., Officer Edward J. Zigman and Officer Gary Stroud were parked in their vehicles in the Headlands Plaza parking lot. The police officers observed a vehicle, in which appellant was a passenger, pull into the plaza, stop briefly alongside a telephone booth and drive out onto a public road. Officer Stroud initiated a traffic stop of the vehicle. Officer Zigman, who followed to provide backup assistance, testified that the stop was made because the car's headlights were not on when it exited the plaza onto the public road.
Officer Zigman backed up Officer Stroud on the traffic stop by proceeding to check the passenger side of the vehicle. Officer Zigman illuminated the interior of the vehicle with a flashlight and conducted a visual check for weapons. He observed a brown medium-sized paper bag between the ankles of appellant as the right rear passenger.
Officer Zigman testified that the bag appeared to be wet because it was darker on one side. He presumed that there were open beer cans or other alcoholic beverages in the bag and advised Officer Stroud to have everybody alight from the vehicle.
The passengers exited the vehicle with appellant allegedly carrying a pack of cigarettes and a lighter in his hands. Officer Zigman then searched the car's interior, and the paper bag, which he discovered contained nearly empty beer cans.
While searching the interior of the vehicle, Officer Zigman heard two items being dropped on the ground ahead of where appellant was standing, the items being a pack of cigarettes and a lighter. Upon inspecting the cigarette pack, he found a small piece of magazine paper wedged between the cellophane and the cigarette pack. The magazine paper contained a white powdery substance, which was later identified as cocaine. Appellant was placed under *Page 129 
arrest and charged with one count of drug abuse, R.C. 2925.11. The other occupants were released, and the driver was not cited or given any written warnings for headlights, open containers, or otherwise.
At a continuation of the hearing, Officer Stroud testified that he stopped the vehicle because the headlights were off.
In order for the detention or seizure of the vehicle to be valid or legal under the Fourth Amendment, it must be reasonable. At the very least, it must be based on "specific and articulable facts" which indicate that the seizure or detention was reasonable. Terry v. Ohio (1968), 392 U.S. 1, 88 S.Ct. 1868,20 L.Ed.2d 889; Brown v. Texas (1979), 443 U.S. 47,99 S.Ct. 2637, 61 L.Ed.2d 357; State v. Chatton (1984), 11 Ohio St.3d 59, 11 OBR 250, 463 N.E.2d 1237.
In a suppression hearing, the state bears the burden of proof and must demonstrate that the warrantless search and seizure were reasonable under the Fourth Amendment. Mentor v. Walker
(Dec. 30, 1988), Lake App. No. 12-243, unreported, 1988 WL 142045.
The trial court concluded that the initial stop was reasonable in accepting the officers' testimony that the headlights were off. Although we find the testimony of the officers on this question to be somewhat suspect, we recognize that the weight of the evidence and the credibility of the witnesses are for the trier of fact to determine. State v.DeHass (1967), 10 Ohio St.2d 230, 39 O.O.2d 366, 227 N.E.2d 212. Based on the officers' testimony, a reasonable person could logically conclude that the headlights were off.
We conclude that there was sufficient credible evidence to prove that the initial stop was reasonable and, therefore, the trial court must proceed to determine if the subsequent detention and search were proper.
Appellant's second contention is that the further warrantless search, detention and arrest of appellant were unjustified and violated his constitutional rights.
The scope and duration of the investigative stop must last no longer than is necessary to effectuate the purpose for which the initial stop was made. United States v. Brignoni-Ponce (1975),422 U.S. 873, 95 S.Ct. 2574, 45 L.Ed.2d 607; State v. Chatton,supra; Akron v. Sharpe (1986), 26 Ohio Misc.2d 1, 26 OBR 212,498 N.E.2d 518.
There was no lawful articulated reason for Officer Zigman to further detain or remove the passengers and search the interior of the vehicle. He admitted that he was not in fear for his safety so as to necessitate a weapons search; he was searching for open containers based on his viewing of a brown *Page 130 
paper bag, the contents of which were not visible or in plain view. The fact that the officer's suspicion regarding the bag's contents turned out to be correct does not justify the warrantless search. The ongoing search, as characterized by appellant, was a fishing expedition.
Similar searches have been rejected as going beyond the period necessary to effectuate a stop. The court in Akron,supra, stated at 2, 26 OBR at 213, 498 N.E.2d at 519:
"* * * However, an investigative stop must be temporary and last no longer than is necessary to effectuate the purposes of the stop. See Florida v. Royer (1983), 460 U.S. 491
[103 S.Ct. 1319, 75 L.Ed.2d 229]. * * *"
The court in Akron further noted that:
"`* * * Under the Fourth Amendment, we have held, a policeman who lacks probable cause but whose "observations lead him reasonably to suspect" that a particular person has committed, is committing, or is about to commit a crime, may detain that person briefly in order to "investigate the circumstances that provoke suspicion." United States v. Brignoni-Ponce [supra,422 U.S. 873, at 881], 45 L.Ed.2d 607 [616], 95 S.Ct. 2574 [2580] (1975). "[T]he stop and inquiry must be `reasonably related in scope to the justification for their initiation." Ibid. (quotingTerry v. Ohio, supra [392 U.S.] at 29 [88 S.Ct. at 1883,20 L.Ed.2d at 910] * * *.) * * *.'"
As in Akron, no reasonable suspicion can be derived from the defendant's actions in the case sub judice which would warrant the ongoing detention and the subsequent search and seizure of property.
A similar result was reached in State v. Chatton, supra,
wherein it was determined that the authority for an ongoing detention ends when the purpose for the stop has been effectuated. The court stated in Chatton, 11 Ohio St.3d at 63, 11 OBR at 253, 463 N.E.2d at 1240, that:
"* * * [T]he driver of the vehicle may not be detained further to determine the validity of his driver's license absent some specific and articulable facts that the detention was reasonable. As a result, any evidence seized upon a subsequent search of the passenger compartment of the vehicle is inadmissible under the Fourth Amendment to the United States Constitution."
The state argues that even if the search of the vehicle's interior was improper, the exclusionary rule does not apply because the evidence was obtained from an independent source.Wong Sun v. United States (1963), 371 U.S. 471, 83 S.Ct. 407,9 L.Ed.2d 441. The state maintains that the acts of appellant in dropping the cigarette pack, denying ownership and then stepping on the pack establish that the evidence was obtained from an independent source. *Page 131 
Under the "independent source" doctrine, evidence which is connected with a violation of the Fourth Amendment may nevertheless be admissible if that evidence has a source independent of the illegality. This doctrine applies to evidence obtained for the first time during an independent lawful search, as well as to evidence that is initially discovered during an unlawful search but is later obtained independently from activities which are not tainted by the initial illegality. SeeMurray v. United States (1988), 487 U.S. 533, 108 S.Ct. 2529,101 L.Ed.2d 472.
The officer's search and seizure of the cigarette pack in the case sub judice was not obtained independently of the unlawful search but was obtained during and as the result of the unlawful search. Thus, the "independent source" doctrine does not apply. See, also, Smith v. Ohio (1990), 494 U.S. 541, 110 S.Ct. 1288,108 L.Ed.2d 464, wherein the United States Supreme Court held that a warrantless search of a grocery bag which provided probable cause for the arrest was not justified as a search incident to the arrest because a search incident to an arrest may not precede the arrest and serve as part of its justification.
No ongoing or articulable reasonable suspicion was present to warrant the search of the cigarette pack. The results of the search and seizure must therefore be suppressed, given the commitment of the United States Supreme Court to the exclusionary rule.
For reasons as stated, the first assignment of error is well taken.
In the second assignment of error, appellant contends that his conviction was against the manifest weight of the evidence and that, therefore, his Crim.R. 29 motion for acquittal should have been granted. Specifically, appellant argues that it was not established beyond a reasonable doubt that he possessed the cocaine. This argument is not well taken.
Officer Zigman testified that when appellant exited the vehicle, he held a pack of Kool cigarettes and a lighter in his hand. Later, appellant dropped the lighter and the cigarettes, stepping on the latter in an attempt to conceal them. This testimony, if believed, was sufficient to prove that appellant possessed or had control over the cigarettes.
It is universally accepted that the weight of the evidence and credibility of the witnesses are for the trier of fact to determine. State v. DeHass, supra, paragraph one of the syllabus.
"In reviewing a claim that a jury verdict was against the weight of the evidence, or that the evidence was insufficient, a reviewing court's duty is to review the record to determine whether there was sufficient evidence for the *Page 132 
jury to find defendant guilty beyond a reasonable doubt."State v. Brown (1988), 38 Ohio St.3d 305, 528 N.E.2d 523, paragraph four of the syllabus.
The second assignment of error is not well taken.
Based on the first assignment of error, the judgment of the trial court is reversed and this cause is remanded for a new trial.
Costs of this appeal are to be assessed against appellee.
Judgment reversedand cause remanded.
FORD, P.J., concurs.
CHRISTLEY, J., dissents.
RANDALL L. BASINGER, J., of the Putnam County Court of Common Pleas, sitting by assignment.